        Case 3:19-cv-01123-SB     Document 17   Filed 08/01/19    Page 1 of 5




THE CASEY LAW FIRM, LLC
Ryan Casey, Esq., State Bar No. 152824
ryan@rcaseylaw.com
20 NE Thompson Street
Portland, OR 97212
Tel: (503) 928-7611
Fax: (503) 345-7470

[Additional counsel on signature page.]

Attorneys for Plaintiff and the Class




                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF OREGON
                             PORTLAND DIVISION

SCOTT GILMORE, a consumer residing Case No. 3:19-cv-01123-SB
in Oregon, individually and on behalf of
all others situated,                     PLAINTIFF’S NOTICE OF
                                         ERRATA CORRECTING THE
               Plaintiff,                CAPTION PAGE ON PLAINTIFF’S
                                         CLASS ACTION ALLEGATION
       v.                                COMPLAINT

MONSANTO COMPANY, a foreign
corporation; BAYER CORPORATION,           Mag. Judge:            Hon. Stacie F.
a foreign corporation; BAYER AG, a                               Beckerman
foreign corporation; and DOES 1           Courtroom:             927
through 100, inclusive,                   Trial:                 none set

             Defendants.




PLAINTIFF’S NOTICE OF ERRATA – Page 1
        Case 3:19-cv-01123-SB     Document 17    Filed 08/01/19   Page 2 of 5




TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

      PLEASE TAKE NOTICE that Plaintiff SCOTT GILMORE (“Plaintiff”)

hereby files this Notice of Errata to correct the caption page on Plaintiff’s Class

Action Allegation Complaint (the “Complaint”) (Dkt. No. 1).

      Plaintiff hereby amends the caption page as follows: In his initial filing,

Plaintiff inadvertently filed the Complaint with a typographic error on the caption

page, incorrectly identifying Plaintiff as “Scott v.” Notwithstanding this error, the

body of the Complaint correctly states Plaintiff’s full name, which is “Scott

Gilmore.” Plaintiff is re-filing the caption page to remedy this issue. The correct

caption page is attached hereto as Exhibit A.



Dated: August 1, 2019                  Respectfully submitted,


                                       THE CASEY LAW FIRM, LLC


                                       /s/ Ryan Casey
                                       Ryan Casey (OSB # 152824)
                                       ryan@rcaseylaw.com
                                       20 NE Thompson Street
                                       Portland, Oregon 97212
                                       Tel: (503) 928-7611
                                       Fax: (503) 345-7470

                                       Gillian L. Wade (pro hac vice)
                                       Sara D. Avila (pro hac vice)




PLAINTIFF’S NOTICE OF ERRATA – Page 2
       Case 3:19-cv-01123-SB   Document 17   Filed 08/01/19   Page 3 of 5




                                   Marc A. Castañeda (pro hac vice)
                                   MILSTEIN JACKSON FAIRCHILD &
                                   WADE, LLP
                                   10250 Constellation Blvd., Suite 1400
                                   Los Angeles, CA 90067
                                   Tel.: (310) 396-9600
                                   Fax: (310) 396-9635

                                    Counsel for Plaintiff




PLAINTIFF’S NOTICE OF ERRATA – Page 3
Case 3:19-cv-01123-SB   Document 17   Filed 08/01/19   Page 4 of 5




                                EXHIBIT A
        Case 3:19-cv-01123-SB     Document 17   Filed 08/01/19   Page 5 of 5




THE CASEY LAW FIRM, LLC
Ryan Casey, Esq., State Bar No. 152824
ryan@rcaseylaw.com
20 NE Thompson Street
Portland, OR 97212
Tel: (503) 928-7611
Fax: (503) 345-7470

MILSTEIN JACKSON FAIRCHILD & WADE, LLP
Gillian L. Wade (to apply pro hac vice)
Sara D. Avila (to apply pro hac vice)
Marc A. Castaneda (to apply pro hac vice)
10250 Constellation Blvd., Suite 1400
Los Angeles, CA 90067
Tel.: (310) 396-9600
Fax: (310) 396-9635

Attorneys for Plaintiff and the Class

                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON
                               PORTLAND DIVISION

SCOTT GILMORE, a consumer residing         Case No. 3:19-cv-1123
in Oregon, individually and on behalf of
all others situated,
                                           CLASS ACTION ALLEGATION
             Plaintiff,                    COMPLAINT

      v.
                                           DEMAND FOR JURY TRIAL
MONSANTO COMPANY, a foreign
corporation; BAYER CORPORATION,
a foreign corporation, BAYER AG; a
foreign corporation; and DOES 1
through 100, inclusive,

             Defendants.



CLASS ACTION ALLEGATION COMPLAINT – Page 1
